DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/064300.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for specific treatment data (See Applicant’s Specification, filed 02/09/2021: [0020]), does not reasonably provide enablement for any and/or all treatment data.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claim(s) recite(s) a process to form any plot of any data.  The Examiner notes that a plot is merely a graphical technique for representing a data set, usually as a graph showing the relationship between two or more variables; a function is merely an expression, rule, or law that defines a relationship between one variable (the independent variable) and another variable; a coefficient is merely a numerical or constant quantity (e.g., a multiplier or factor) that measures some property; and a histogram is merely a graphical representation that organizes data points into user-specified ranges.  Thus, the claims appear to encompass mere mathematical relationship between undefined variables.  See MPEP § 2106.04(a)(2).  Moreover, Claims 1-10 do not even appear to be limited to a particular field of use or technological environment.1  Claims 10, 12, and 17 fail to remedy the scope of enablement issues, because the aforementioned claims merely recite that the treatment data is volumetric flow rate in view of pressure or density without associating the volumetric flow rate, pressure, and/or density to any particular chemical / system component.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(A) The breadth of the claims; 
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
That is, three of the Wands factors support Enablement, while five factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 11, and 16 are indefinite, because it is unclear what specific treatment data; function(s); intercept(s); coefficient(s); and flowpath element(s) are required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106.04(a).  
Claim 1 recites the following limitations: A method comprising: 
plotting treatment data to form a plot of the treatment data; 
fitting a function to the plot of the treatment data; 
determining an intercept of the function; 
calculating one or more coefficients; 
plotting the one or more coefficients on a histogram; and 
identifying one or more active flowpath elements on the histogram.
First, the claims appear to encompass mere mathematical relationship between undefined variables.  See MPEP § 2106.04(a)(2).  The claim(s) recite(s) a process to form any plot of any data.  The Examiner notes that a plot is merely a graphical technique for representing a data set, usually as a graph showing the relationship between two or more variables; a function is merely an expression, rule, or law that defines a relationship between one variable (the independent variable) and another variable; a coefficient is merely a numerical or constant quantity (e.g., a multiplier or factor) that measures some property; and a histogram is merely a graphical representation that organizes data points into user-specified ranges.  MPEP § 2106.05(d).
Moreover, the claims do not even appear to be limited to a particular field of use or technological environment.2  This judicial exception is not integrated into a practical application, because the generically recited combination of additional elements (flow rate; video display; scatter plot) do not add a meaningful limitation to the abstract idea.  The additional limitations amount to simply implementing the abstract idea on a processor or computer; and the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional elements, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0066445) in view of Craig (US 2005/0216198).
Claim 1. Lin discloses a method comprising a fluid flow model representing a flow path for a well system fluid in a subterranean region (Abstract; [0012]), the model including treatment / geological / fracture / fluid data ([0035] – [0039]), wherein software applications / programs are executed by a processor and can include a fluid flow simulation module to generate a plot illustrating fluid flow or fluid properties ([0040]).  
Lin does not expressly disclose fitting a function to the plot of the treatment data; determining an intercept of the function; calculating one or more coefficients; plotting the one or more coefficients on a histogram (Feature 1); and identifying one or more active flowpath elements on the histogram (Feature 2).  
However, Craig teaches methods and apparatus for estimating physical parameters of reservoirs (Abstract), wherein the estimation comprises injecting an injection fluid into a subterranean formation, shutting in the formation, gathering measurement data from the formation, transforming the measurement data, and determining physical parameters of the formation (Claim 1).  
Regarding Feature 1, Craig teaches that transforming the measurement data includes deriving a plot of a straight line with a slope mM and an intercept bM, wherein the straight line is defined by the general equation: Y = mMX + bM, wherein the X and Y are variable (Claims 1-4).  Regarding Feature 2, Craig teaches that the data (254) includes fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Lin with a function to the plot, as taught by Craig, in order to graph and estimate pressure-dependent parameters of a subterranean formation.
Claims 2-3. Lin discloses that the fluid system data (332) can indicate thermodynamic data (e.g., fluid pressures, fluid temperatures, fluid flow rates, etc.) measured at one or more locations in the fluid system (310) (Fig. 3; [0048]). 
Claims 4-5. Lin discloses that the data provided by the simulations can be displayed in real time during the injection treatment (Fig. 6; [0031]). 
Claims 6-7. Lin discloses that the grid generator (338) can generate a minimum or maximum grid point spacing (Fig. 3; [0052]). 
Claims 8-9. Lin discloses that the data (254) include fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]). 
Claim 10. Lin discloses that the data (254) include information on flow rates, flow volumes, or other parameters ([0036]). 

Claim 11. Lin discloses a method comprising a fluid flow model representing a flow path for a well system fluid in a subterranean region (Abstract; [0012]), the model including treatment / geological / fracture / fluid data ([0035] – [0039]), wherein software applications / programs are executed by a processor and can include a fluid flow simulation module to generate a plot illustrating fluid flow or fluid properties ([0040]).  Lin further discloses including a casing into a subterranean region (Fig. 1; [0023]; [0050]); perforated casing (Fig. 1; [0028]; [0050]); and plotting treatment data to form a plot of the treatment data ([0040]; [0050]). 
Lin does not expressly disclose fitting a linear function to the plot of the treatment data; determining an intercept of the function; calculating a coefficient at the intercept; plotting the coefficient on a histogram (Feature 1); and identifying one or more active flowpath elements from the histogram (Feature 2).
However, Craig teaches methods and apparatus for estimating physical parameters of reservoirs (Abstract), wherein the estimation comprises injecting an injection fluid into a subterranean formation, shutting in the formation, gathering measurement data from the formation, transforming the measurement data, and determining physical parameters of the formation (Claim 1).  
Regarding Feature 1, Craig teaches that transforming the measurement data includes deriving a plot of a straight line with a slope mM and an intercept bM, wherein the straight line is defined by the general equation: Y = mMX + bM, wherein the X and Y are variable (Claims 1-4).  Regarding Feature 2, Craig teaches that the data (254) includes fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Lin with a function to the plot, as taught by Craig, in order to graph and estimate pressure-dependent parameters of a subterranean formation.
Claims 12-13. Lin discloses that the fluid system data (332) can indicate thermodynamic data (e.g., fluid pressures, fluid temperatures, fluid flow rates, etc.) measured at one or more locations in the fluid system (310) (Fig. 3; [0048]). 
Claims 14-15. Lin discloses that the data provided by the simulations can be displayed in real time during the injection treatment (Fig. 6; [0031]). 


Claim 16. Lin discloses a well system (100) comprising an injection system (108) comprising: a pump truck (106) including fluid tanks; a conduit (112) disposed m a subterranean region (104); and perforations (120) fluidly coupled to the conduit (112) and the subterranean region (104), the injection system (108) configured to plot treatment data to form a plot of the treatment data (Fig. 1; [0020]; [0023]; [0028]; [0040]).  Lin discloses a computing system (110), a data acquisition system (320), and a fluid flow simulation system (330) that includes fluid system data (332) and flow models (334) to simulate fluid flow in the well system ([0029] – [0030]; [0046] – [0049]), 
Lin further discloses a method comprising a fluid flow model representing a flow path for a well system fluid in a subterranean region (Abstract; [0012]), the model including treatment / geological / fracture / fluid data ([0035] – [0039]), wherein software applications / programs are executed by a processor and can include a fluid flow simulation module to generate a plot illustrating fluid flow or fluid properties ([0040]).  
Lin does not expressly disclose an information handling system configured to: …; fit a function to the plot of the treatment data; determine an intercept of the function; calculate one or more coefficients: plot the one or more coefficients on a histogram; and (Feature 1); and identify one or more active flowpath elements from the histogram (Feature 2).
However, Craig teaches methods and apparatus for estimating physical parameters of reservoirs (Abstract), wherein the estimation comprises injecting an injection fluid into a subterranean formation, shutting in the formation, gathering measurement data from the formation, transforming the measurement data, and determining physical parameters of the formation (Claim 1).  
Regarding Feature 1, Craig teaches that transforming the measurement data includes deriving a plot of a straight line with a slope mM and an intercept bM, wherein the straight line is defined by the general equation: Y = mMX + bM, wherein the X and Y are variable (Claims 1-4).  Regarding Feature 2, Craig teaches that the data (254) includes fracture data relating to fractures in the subterranean region, wherein the fracture data may identify the locations, sizes, shapes, and other properties of fractures in a model of a subterranean zone ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Lin with a function to the plot, as taught by Craig, in order to graph and estimate pressure-dependent parameters of a subterranean formation.
Claims 17-18. Lin discloses that the fluid system data (332) can indicate thermodynamic data (e.g., fluid pressures, fluid temperatures, fluid flow rates, etc.) measured at one or more locations in the fluid system (310) (Fig. 3; [0048]). 
Claims 19-20. Lin discloses that the data provided by the simulations can be displayed in real time during the injection treatment (Fig. 6; [0031]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). 
        2 Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").